Mowbray, C. J.,
dissenting:
Respectfully, I dissent.
Eric Burkhart challenges the sufficiency of the State’s evidence. In considering this challenge, we are required to view the trial testimony in the light most favorable to the prosecution. Koza v. State, 100 Nev. 245, 250, 681 P.2d 44, 47 (1984). The majority, however, pays lip service to this axiom. As a result, this court’s opinion, though guised as appellate review, effectively retries and acquits the appellant.
Burkhart was tried and found guilty by a jury of his peers. Admittedly, this is a close case, but that only reinforces my belief that the majority, in reversing his conviction, unjustifiably encroaches upon the role historically reserved to the trier of fact. For, as is true with many close cases, this case turned on the weight and credibility assigned to conflicting testimony-functions peculiarly within the province of the trier of fact. See Bolden v. State, 97 Nev. 71, 624 P.2d 20 (1981). This court simply is not authorized to weigh evidence. Nev. Const, art. 6, § 4; NRS 177.025.
Viewing the evidence as we must, it is clear that the jury could — and did — reasonably infer that Burkhart intended to detain the victim against his will. That is sufficient.
I would affirm the judgment of conviction entered by the district court.